[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 395 
The nature and extent of the defendants' lien as warehousemen, exclusively engaged in that business in the city of New York, is the only question involved in this appeal. The plaintiffs are merchants, and in the transaction of their business deposited or stored with the defendants as warehousemen on five different occasions in the year 1887, five distinct parcels of merchandise which belonged to the plaintiffs. Prior to February, 1888, the plaintiffs had withdrawn from the defendants' warehouse certain portions of these goods without paying the lawful charges due to the defendants thereon as warehousemen, and on that day there was due to the defendants for such charges, upon the five parcels above mentioned, the sum of $88.02. The plaintiffs had also on various other occasions stored and deposited with the defendants, in the same way and for the same purpose, other goods, *Page 396 
and had also withdrawn portions of them without paying the charges thereon, which amounted to the sum of $171.46. Prior to the commencement of this action the plaintiffs tendered to the defendants the sum of $88.02, and demanded the portion of the five parcels of the goods first mentioned not withdrawn, but the defendants refused to deliver the same unless the plaintiffs would also pay the balance of defendants' general account against them for storing other goods, namely, the said sum of $171.46. This the plaintiffs declined to do, and brought this action to recover the specific articles of merchandise of the five parcels remaining in the defendants' possession. The defendants claim that they had a general lien, as warehousemen, on these goods, not only for the charges against them, but also for all other charges due generally from the plaintiffs to the defendants, as warehousemen. The trial court directed a verdict in plaintiffs' favor for the recovery of the possession of the property, subject to the opinion of the General Term, where judgment upon the verdict was ordered for the defendants upon the ground that under the recent statute (Chap. 526, Laws of 1885), the defendants had a general lien for the balance due them on general account from the plaintiffs, and were not limited to a specific lien for charges on the five parcels, of which the goods described in the complaint are a part. The statute referred to enacts, that "A warehouseman or person lawfully engaged exclusively in the business of storing goods, wares and merchandise for hire, shall have a lien for his storage charges, for moneys advanced by him for cartage, labor, weighing and coopering paid on goods deposited and stored with him, and such lien shall extend to and include all legal demands for storage and said above described expenses paid which he may have against the owner of said goods, and it shall be lawful for him to detain said goods until such lien is paid." Whether the lien of a warehouseman originated iu general commercial usage or local custom is not important to inquire. It is quite certain that it existed at common law. (Schmidt v. Blood, 9 Wend. 268; Steinman v. Wilkins, 7 W. S. 466.) *Page 397 
It seems to have been a matter of doubt, however, whether the lien was specific and thus limited to the particular goods upon which the charges arose, or general and attaching to any goods in his possession, as warehouseman, as security for his general balance of account, for such charges or services as a warehouseman usually incurs or performs. (Rex v. Humphery, 1 McCl.  Y. 194; Naylor v. Mangles, 1 Esp. 109; Speirs v.Huntley, 3 id. 81; Buxton v. Baughan, 6 Car.  P. 674; 3 Parson on Cont. 268.)
Considering the condition of the common law prior to the enactment of the legislation in question, and having regard to the words of the statute itself, we are of the opinion that a warehouseman has a general lien upon the goods in his possession for all his charges.
It follows that the case was well decided in the court below, and that the judgment should be affirmed.
All concur.
Judgment affirmed.